Citation Nr: 0101863	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected generalized anxiety disorder with post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.   

2.  Entitlement to an increased rating for the veteran's 
service-connected low back injury and lumbosacral strain, 
currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for the veteran's 
service-connected postoperative acromioclavicular dislocation 
of the left shoulder, currently rated 20 percent disabling.  

4.  Entitlement to an increased rating for the veteran's 
service-connected postoperative acromioclavicular dislocation 
of the right shoulder, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1983.  He also had approximately 10 years and five months of 
prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in January 1997. 

In December 1997 the veteran filed a claim for a total rating 
for compensation purposes based in individual 
unemployability.  The issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


REMAND

While this appeal was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not had the opportunity to develop the 
veteran's claims in conjunction with this new legislation.  

A review of the evidence shows that the veteran failed to 
report for VA psychiatric examinations most recently in June 
1999.  The VA medical facility indicated that they called the 
veteran's spouse and she indicated that she had forgotten to 
call.  She indicated that the veteran wanted to cancel since 
"it was already over the 30 days we returned incomplete".  
The record shows that the veteran reported for the June 1999 
orthopedic examination.  It does not appear that the veteran 
was informed of 38 C.F.R. § 3.655 (2000).

38 C.F.R. § 3.655 (a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.

 (b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

For the foregoing reasons, this matter is REMANDED for the 
following action:  

1.  It is requested that the RO review 
the veteran's claims in conjunction with 
the recent legislation regarding VA's 
duty to assist claimants, and undertake 
all necessary action and development to 
comply with that legislation.

2.  It is requested that the RO furnish 
the appellant the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
for the disabilities in issue

3.  The RO is requested to contact the 
veteran in order to determine whether he 
is willing to appear for a VA psychiatric 
examination.  He should be informed of 
38 C.F.R. § 3.655 as it related to claims 
for increased ratings.  

4.  If the veteran is willing to report 
for a VA examination, an examination by a 
psychiatrist should be conducted to 
determine the severity of his service- 
connected PTSD.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be performed.

The examiner should be requested to 
describe degree of 
occupational/industrial and social 
impairment produced by the PTSD.  The 
psychiatrist should elicit from the 
veteran detailed occupational history.  
It is requested that the examiner assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and include a definition of the 
numerical code assigned.

Thereafter, the case should be reviewed by the RO.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


